Citation Nr: 1023539	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), and, if so, whether the Veteran is 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.

2.  Whether new and material evidence was received to reopen 
the claim of entitlement to service connection for residuals 
of a broken right ankle.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to March 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Montgomery, Alabama, Regional Office (RO).

After the Veteran submitted the claim for service connection 
for PTSD addressed in this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In keeping 
with the Clemons decision, the Board has recharacterized the 
claim on appeal, and has considered whether the request to 
reopen a claim for service connection for an acquired 
psychiatric disorder may be granted.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  

The issues of entitlement to service connection for 
fibromyalgia, and entitlement to a total disability rating 
based upon individual unemployability (TDIU) have been raised 
by the record, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over these 
issues.  These claims are REFERRED to the RO for appropriate 
action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, the request to reopen 
the claim of entitlement to service connection for residuals 
of a broken right ankle, and the claims for service 
connection for hypertension and headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records were not 
available at the time of a March 2003 rating decision which 
denied a claim of entitlement to service connection for PTSD.   

2.  The Veteran's personal copies of service treatment 
records received in March 2007 are new, in that no service 
treatment records were previously of record, and are 
material, as these records disclose treatment for a 
psychiatric disorder in service.   This evidence raises a 
reasonable possibility that the claim may be substantiated.  


CONCLUSION OF LAW

New and material evidence having been presented subsequent to 
the last final denial of a request to reopen a claim for 
service connection for a psychiatric disorder, claimed as 
PTSD, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she has submitted new and material 
evidence to reopen the claim for service connection for a 
psychiatric disorder, claimed as PTSD.  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Specific notice regarding claims to reopen 
is required.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
the determination to grant the Veteran's request to reopen 
the claim addressed in this decision is favorable to the 
Veteran's claim, no further discussion of the duty to notify 
or assist the Veteran as to the request to reopen is 
required.

Analysis of request to reopen

A March 2003 denial of service connection for PTSD became 
final one year later, in March 2004, in the absence of timely 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (2009).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108 (2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and is not subject to the 
Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
although the RO has determined that new and material evidence 
has been presented, the Board must independently review the 
evidence to determine whether it has jurisdiction.  Id.

In this case, at the time of the prior final rating decision, 
the Veteran's service treatment records were not of record.  
Although no official copies of service treatment records have 
been located, the Veteran has submitted her personal copies, 
which she states are not complete.  The copies of service 
treatment records submitted by the Veteran appear authentic.  
In particular, the Veteran has submitted several pages which 
include very detailed Nursing Notes on DA Form 4336.  These 
notes appear to be written by numerous individual providers.  

Among the service treatment records submitted by the Veteran 
is a discharge summary of a June 1979 to July 1979 
hospitalization for abducent nerve paralysis.  For purposes 
of information only, and without reliance thereon, the board 
notes that the abducent nerve, or 6th cranial nerve, control 
a muscle which focuses the eyes.  Stedman's Medical 
Dictionary 1193 (27th ed. 2000).  The discharge summary 
reflects a diagnosis of conversion reaction for the paralysis 
of the abducent nerve.  

As the 1979 discharge summary reflects that the Veteran was 
treated for a psychiatric disorder, a conversion reaction, in 
service, this evidence is material to a claim for service 
connection for a psychiatric disorder, claimed as PTSD.  The 
new evidence that the Veteran was treated for a psychiatric 
disorder in service raises a reasonable possibility that the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder could be substantiated.

Therefore, further development must be undertaken to assist 
the Veteran to substantiate her claim.  Development is 
discussed in the Remand, below.  


ORDER

The request to reopen a claim of entitlement to service 
connection for a psychiatric disorder, claimed as PTSD, is 
granted; the appeal is granted to this extent only.


REMAND

The Veteran is seeking to reopen her claims for service 
connection for a mental disorder, to include PTSD, and for 
residuals of a fractured right ankle.  She is also seeking to 
establish service connection for hypertension and for 
headaches.  These claims are not yet ready for final 
adjudication as additional development is needed.

Records

Under 38 C.F.R. § 3.159(c)(1) and (2), VA has a duty to 
assist the Veteran in obtaining relevant treatment records 
with regard to her claim.  Federally controlled records, such 
as service treatment records and VA healthcare facility 
records fall under the 38 C.F.R. § 3.159(c)(2) duty to assist 
and private records fall under subsection (1). 

A review of the Veteran's claims folder reveals that her 
complete service treatment records are not available.  She 
submitted photocopies of her personal copy of these records, 
but this does not appear to be a complete representation of 
her in-service treatment.  According to the Veteran, she was 
treated while stationed in Germany following an in-service 
suicide attempt.  

Also, the available copies show that she was, in fact, 
referred to a psychiatrist at some point during her service. 
See August 1979 treatment note.  The Board notes that service 
mental health clinic records and service hospital records are 
sometimes stored separately from the rest of the Veteran's 
service treatment records.  There is no suggestion in the 
record that the RO attempted to obtain these records other 
than a general request to the National Personal Records 
Center (NPRC) for service treatment records.  An attempt to 
obtain any separately held records, such as hospital records 
from Germany relating to her treatment following a suicide 
attempt, and mental health clinic records housed separate and 
apart from the service treatment records, is required.

The record is not sufficient to show that the RO sought the 
Veteran's complete service treatment records from every 
available source.  In August 2002, the NPRC responded to a VA 
PIES request by stating that the Veteran's service treatment 
records were "not a matter of record."  In January 2007, 
the NPRC notified the Veteran that they loaned these records 
to VA.  The Board notes that the RO presently handling this 
claim is based in Montgomery, Alabama, but at the time of the 
Veteran's original claim, she was assigned to the Atlanta, 
Georgia, RO.  Because the NPRC has stated that it forwarded 
the Veteran's service treatment records to VA, and because 
they are now missing, it is imperative that VA check all of 
its resources in order to locate these records, including the 
Atlanta, Georgia, RO, which once housed the Veteran's claims 
folder.

Also falling under the 38 C.F.R. § 3.159(c)(2) duty to assist 
are the records of VA healthcare facilities.  In this case, 
the claims folder contains outpatient records from 2002 
through the 2009.  However, when reading the earlier 
treatment notes, it becomes clear that the Veteran initially 
sought treatment through VA in 2000.  See May 2002 and 
September 2005 clinical notes.  VA has an obligation to 
obtain these potentially relevant VA outpatient treatment 
records.  As such, this matter must be remanded.

Also, under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist 
the Veteran in obtaining relevant private treatment records. 
In October 2009, the Veteran submitted a VA Form 21-4142 
Authorization to Obtain Records from a "Dr. B."  This 
matter must be remanded so that VA can satisfy its duty to 
assist in that regard.

Examination

A review of the file reveals that VA has not afforded the 
Veteran the benefit of a VA examination and opinion with 
regard to her claims for headaches or hypertension.  VA's 
duty to assist includes obtaining an examination and medical 
opinion when necessary to make an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court discussed the 
steps to be taken in determining whether a VA examination is 
necessary prior to final adjudication of a claim.  According 
to McLendon, in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualified, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. §5103A(d)(2), 38 C.F.R. 
§3.159(c)(4)(i).  The Court in McLendon observed that the 
third prong, which requires that an indication that the 
claimant's disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

In this case, the Veteran has submitted her own copies of 
service treatment records showing in-service treatment 
related both to elevated blood pressure and headaches.  Her 
most recent VA outpatient treatment records show that her 
current problem list in the VA healthcare system shows 
hypertension and migraine headaches as current diagnoses.  
See March 2009 VA Active Problems list.  The Board finds that 
these claims warrant VA examination considering the existence 
of evidence showing elevated blood pressure and headaches in 
service, coupled with the current diagnosis of the same 
disabilities, along with the Veteran's suggestion that these 
disabilities started in service and have continued.  These 
issues must be remanded for additional development by way of 
VA examination.

Notice

In September 2005, VA sent the Veteran a letter explaining 
that new and material evidence is required before her PTSD 
and right ankle claims can be reopened.  These claims were 
first denied by way of the unappealed March 2003 rating 
decision.  However, under Kent v. Nicholson, 20 Vet. App. 1 
(2006), there are new VA notice requirements for new and 
material evidence claims. In particular, under Kent, VA must 
notify the Veteran of the elements of her claim and of the 
definition of "new and material evidence."  The September 
2005 letter defined new and material evidence, and notified 
the Veteran of the elements of a service connection claim. 
Kent also requires that VA give the Veteran notice of 
precisely what evidence is necessary to reopen the claim, 
depending upon the basis of the previous denial.  VA's letter 
did not satisfy this requirement of Kent.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA in service connection claims.  Under Dingess, VA 
must also provide proper notice of the evidence required to 
establish the degrees of disability and the effective date of 
an award.  While such notice was provided to the Veteran in 
April 2006, this notice only pertained to the Veteran's claim 
for service connection for hypertension.  The notice provided 
to the Veteran with regard to each of the other claims is not 
in conformity with the Court's Dingess decision.  This due 
process deficiency should be cured on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. 
§ 3.159(c)(1) by submitting the October 
2009 VA Form 21-4142 to Dr. B. and 
obtaining all relevant, non-duplicative 
private treatment records with regard to 
the Veteran's claims.  Associate all 
records obtained with the claims folder.

2.  Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all relevant 
non-duplicative VA outpatient treatment 
records, including those records dated 
between 2000 and 2002, as referenced in 
the May 2002 and September 2005 outpatient 
clinical notes.

3.  Afford the Veteran an opportunity to 
identify or submit any non-VA clinical 
records during the period from the 
Veteran's 1985 service discharge through 
the present which might assist the Veteran 
to substantiate any claim on appeal.

Again afford the Veteran an opportunity to 
submit alternative records as physical 
examinations for education purposes, 
student health records, employer 
statements, employment medical 
examinations, history or physical 
examinations in connection with hospital 
admissions, insurance examination reports, 
and the like.  

4.  Review the development of the 
Veteran's claim for service connection for 
PTSD for compliance with those special 
alternative evidentiary development 
procedures associated with personal 
assault claims as noted in 38 C.F.R. § 
3.304(f)(3) (2009) and the applicable 
provisions of VA's Adjudication Procedures 
Manual (M21-1MR).  

5.  Request that the Atlanta, Georgia, 
VARO, where the Veteran's claims file has 
been previously located, search for the 
Veteran's service treatment records
  
6.  Ensure that all avenues for obtaining 
the Veteran's service treatment records 
are investigated, including the hospital 
in Germany through which the Veteran 
received treatment following her suicide 
attempt, and including the Atlanta, 
Georgia, RO.  

7.  Request that the National Personnel 
Records Center (NPRC) search again for 
service treatment records for the Veteran.  
Ask that NPRC search for separately-filed 
records from the hospital at which the 
Veteran was treated in Germany and 
separately-filed psychiatric records for 
mental health treatment records referenced 
in the 

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist or 
the custodian does not have them.  38 
C.F.R. § 3.159.

8.  Once the record is complete, afford 
the Veteran a VA examination to assess the 
nature and etiology of her claimed 
hypertension.  The examiner is asked to 
submit a report following physical 
examination, all necessary testing, and a 
review of the claims folder, which 
includes a report of any relevant current 
diagnosis related to high blood pressure 
or hypertension.  If such a diagnosis is 
rendered, the examiner should provide an 
opinion regarding the etiology of the 
Veteran's disability by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
hypertension is due to an event of 
service, or initially manifested during 
service and continued to the present?

9.  Once the record is complete, afford 
the Veteran a VA examination to assess the 
nature and etiology of her claimed 
headache disorder.  The examiner is asked 
to submit a report following physical 
examination, all necessary testing, and a 
review of the claims folder, which 
includes a report of any relevant current 
diagnosis related to the Veteran's 
reported headaches.  If such a diagnosis 
is rendered, the examiner should provide 
an opinion regarding the etiology of the 
Veteran's disability by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
headaches are due to an event of service, 
or initially manifested during service and 
continued to the present?

10.  After the aforementioned development 
has been completed and all records, and/or 
negative response(s), associated with the 
claims folder, afford the Veteran 
psychiatric examination.  Conduct any 
necessary diagnostic testing.  Review the 
claims folder.  The examiner should assign 
a diagnosis for each current psychiatric 
disorder.  The examiner should then 
specifically answer the following 
questions, providing a clear and complete 
rationale for the provided opinion:

Is it is at least as likely as not (a 
50% or higher degree of probability) 
that the Veteran has a current 
psychiatric disorder  which 

(i) had its onset during the Veteran's 
military service; or, 

(ii) was caused, or aggravated, by the 
Veteran's military service or any 
incident thereof, or 

(iii) has been chronic and continuous 
since the Veteran's service discharge?   

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to provide 
the requested opinion.  Thereafter, necessary 
development should be completed.

11.  If new and material evidence is 
submitted or obtained to reopen the 
Veteran's claim for service connection for 
a right ankle disorder, determine whether 
VA examination is required, and, if so, 
conduct such examination.

12.  Readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


